DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 and 4-5 are finally rejected under 35 U.S.C. 103 as being unpatentable over Arvidson et al (US 2003/0159647) in view of Whittaker (2007/0029417).
  Arvidson teaches a Jaw crusher fracturing device 400 including fracturing part (402 and 403 with teeth), a falling movement part (material fall by force of gravity from bin 425 between the fracturing part), a receiver part (crushed material leaves the crusher from slot 418 into a classifier 500 via inlet 502) and polycrystalline starting silicon material in Arvidson fracturing device/method (Arvidson, para. 0014, 0039, 0059, and 0195), which is the same device and the same silicon block disclosed in the instant specification at paragraph 0040; therefore, it is expected that the fracturing method of Arvidson also generates silicon powder (i.e. those having particle size between 500-1000 micron) and silicon dust (i.e. those having particle size of less than 500 micron) along with the polycrystalline silicon fragments. Arvidson device also comprises a step of dust removal by air classification (Arvidson, para. 0014 and 0112).
 Arvidson does not disclose a suction removing part in which at least part of the polycrystalline silicon powder included in the polycrystalline silicon fragment is removed by suctioning to a different direction from the falling direction and the suction removing part suctions at a suction rate of 1 to 20 m3/min.
Whittaker is cited to show desirability, in the relevant art, to provide a crusher 18 with a suction removing part in which at least part of the material powder included in the is removed by suctioning (28) to a different direction (horizontal via conduit 30) from the falling direction (gravity). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Arvidson with the suction removing part as taught by Whittaker in order to remove the fine material.
With respect to the phrase “wherein an amount of said polycrystalline silicon fragment is supplied to said falling movement part at 20 to 160 a/min per unit area, cm2, of said falling movement part”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Also, the changes do not appear to provide any unexpected result (see paragraph [0070] of the specification stating that “the supplying amount of the polycrystalline silicon fragment 93 with respect to the falling movement part 32 is preferably 20 to 160 g/min and more preferably 30 to 130 g/min per unit area (cm2) of the falling movement part 32”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the polycrystalline silicon fragment that supplied to the falling movement part at 20 to 160 a/min per unit area, cm2 in the device of Arvidson, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Response to Arguments
6.	Applicant's arguments filed 8/9/22 have been fully considered but they are not persuasive.
Regarding applicant's argument on pages 6-7 regarding 103 rejection, again the examiner would like to point out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case the structural feature intended to be encompassed by the recited intended use cannot be determined. In claims 1-5, the only limitation that is being positively claimed are to the structures that encompass the device not the material being processed (Claims are not to a method). The remainder of the claims are intended use only. Further arguments for patentability of these claims over Arvidson should be directed towards apparatus that is being positively claimed that is not shown in the patent, not intended use of the apparatus. 
Allowable Subject Matter
7.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725